This appeal is from a judgment rendered in a proceeding in which, in the exercise of the power of eminent domain, the city of Weslaco sought to have condemned certain land belonging to S. H. Graham, for use in the extension of a city sewer system. The case was tried in the county court on an appeal by the landowner from the commissioners' award of damages, and from an adverse judgment rendered in the county court Graham has appealed to this court. Appellant has filed no brief in this court, and appellee is urging a motion to dismiss the appeal on that account. Appellant resists the motion to dismiss upon the ground that the record shows "fundamental error," but does not intimate what the fundamental error consists of. Such error is not apparent to us upon the record, and the motion to dismiss is therefore granted. Appeal dismissed.